Citation Nr: 0306389	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  94-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a service-connected 
gastrointestinal disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (the RO).  The veteran subsequently 
relocated to Texas, and his appeal has continued from the RO 
in Waco, Texas.

Procedural history

The veteran had active service from March 20, 1990 to 
December 11, 1990.  

The veteran was granted service connection for a 
gastrointestinal disability (denominated by the RO as gastric 
ulcer with esophageal reflux) in a March 1991 rating decision 
and was awarded a noncompensable disability rating.  In an 
April 1994 rating decision, the veteran's disability rating 
was increased to 10 percent.  

In January 1995, the RO received the veteran's claim for an 
increase in the disability rating assigned his 
gastrointestinal disability (claimed as a duodenal ulcer).  
In a November 1995 rating decision, the RO increased the 
rating to 20 percent.  The veteran disagreed with the 20 
percent rating assigned and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in June 1996.  

The veteran requested a BVA hearing and a local RO hearing in 
his June 1996 substantive appeal (VA Form 9).  However, he 
specifically withdrew his requests in a January 1997 letter, 
signed by him.  There are no other outstanding hearing 
requests of record.

In February 1999, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished to the extent possible, the RO issued a 
supplemental statement of the case (SSOC) which confirmed and 
continued the previously assigned 20 percent disability 
rating.  

Other issue

In addition to remanding the increased rating issue, the 
Board's February 1999 decision included a denial of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, which was also on appeal at that time.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2002).  Accordingly, that issue will be addressed no further 
in this decision.


FINDING OF FACT

The veteran failed, without good cause, to report for or to 
undergo two VA examinations which were scheduled to evaluate 
his claimed gastrointestinal disability, and which were 
necessary to establish the current severity of his service 
connected disability.


CONCLUSION OF LAW

Because the veteran has failed to report for two scheduled 
examinations without good cause, the claim for an increased 
rating for a gastrointestinal disability is denied.  38 
C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
his service-connected gastrointestinal disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf.  38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

However, for reasons expressed immediately below, the Board 
finds that resolution of the issue on appeal is based on the 
operation of law and that the VCAA is generally not 
applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  As will be 
discussed later in this decision, the Board finds that such 
is the case as to the issue on appeal.  As explained below, 
the increased rating claim is being denied based on the 
application of 38 C.F.R. § 3.655 (2002), which mandates such 
denial.  Therefore, based on the Court's decision in Manning, 
the Board concludes that the with respect to these issues, 
the veteran's claims are not subject to the provisions of the 
VCAA.  

To the extent that it may be determined that the VCAA is 
applicable, it will be discussed in detail immediately below.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995) [the Board 
has the fundamental authority to decide a claim in the
alternative].   

Notwithstanding the fact that the VCAA appears to be 
inapplicable as to these issues, the veteran has been 
accorded ample opportunity to present evidence and argument 
on all matters on appeal, as required by the Court's 
jurisprudence in general.  Moreover, the RO has complied with 
the VCAA to the extent practicable, considering lack of 
cooperation on the part of the veteran.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
November 1995 rating decision, the May 1996 statement of the 
case (SOC), and by the August 1997, April 1998, May 2002, and 
November 2002 SSOCs, of the pertinent law and regulations and 
the need to submit additional evidence to support his claim.  

More significantly, the veteran was notified by the February 
1999 remand and by letters from the RO sent in August 1997 
and January 1998 of specific evidence needed to evaluate his 
disability.  In March 1999, following the Board's remand, the 
RO sent the veteran a letter notifying him that it would 
assist him in obtaining any additional evidence identified by 
the veteran.  Moreover, he was also notified by attachments 
to the May 2002 and November 2002 SSOCs of VA's duty to 
assist him in obtaining evidence, and of specific evidence 
still needed from him, and of the respective responsibilities 
of himself and VA in obtaining evidence.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 

In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment records.  The veteran 
identified evidence from Baptist Medical Center and the RO 
requested and received those records in January 1998.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  The 
veteran did not respond to the RO's March 1999 request for 
identification of medical treatment providers. 

In response to the Board's February 1999 remand the veteran 
was scheduled for a VA examination.  The veteran reported for 
an examination in October 1999, but the examiner found that 
additional evaluation was necessary to fulfill the Board's 
request.  A follow-up was scheduled, but the veteran failed 
to report for that examination.  The veteran's representative 
requested another examination and the RO scheduled one, but 
the veteran also failed to report for it.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his June 1996 Form 9 
that he wanted both a BVA hearing and a local hearing; 
however, in a January 1997 statement, he indicated that he no 
longer wanted a hearing.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran himself.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   
Pertinent law and regulation

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2002).

Analysis

The pertinent evidence in this case has largely already been 
presented.  The record reveals that the Board remanded this 
case in February 1999 with a request that the veteran be 
scheduled for a VA examination in order to determine the 
current severity of his gastrointestinal disability.  The 
veteran reported for an examination in October 1999, but the 
examiner found that an upper GI series was necessary to 
fulfill the Board's request.  The veteran failed to report 
for the scheduled upper GI series.  He has not provided any 
good cause for his failure to report.  A July 2002 notation 
from the RO shows that the veteran's representative requested 
another examination.  The RO scheduled another examination, 
and the veteran also failed to report for it.  Again, no 
explanation was offered by the veteran.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood at 193.  There 
is no correspondence or report of contact from the veteran of 
record which would explain his failure to report for two 
scheduled VA examinations.  

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.

Here, the RO noted a change in the veteran's address in June 
2002.  It is not known when the veteran actually moved.  
However, if the veteran had changed his address prior to June 
2002, there is no indication that he advised VA of this.  The 
Board also notes that the June 2002 SSOC was returned to the 
RO by the Post Office due to an unknown address.  The RO then 
sent notification to the veteran at his last address of 
record, with a copy to his representative, that it was the 
veteran's responsibility to notify it of any recent change of 
address.  That letter also was returned.  There is no 
subsequent response from either the veteran or his 
representative on this issue.  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993), in which the Court stated: "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."

In Hyson, the Court pointed out that VA must show that a 
claimant lacked good cause for failing to report for 
scheduled examinations.  In this case, there is no evidence 
on file demonstrating that the veteran had good cause for 
failing to report to be examined when VA so requested.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that timely notice of the scheduled 
VA examinations was sent to the veteran at his most recent 
address of record.

While certain medical evidence is of record, it is 
insufficient to properly evaluate the veteran's claim.  The 
evidence of record in no way serves as a substitute for the 
veteran's attendance at a VA examination.  See 38 C.F.R. 
§ 3.326(a) (2002).  The veteran, moreover, has furnished no 
other medical evidence which would serve as a viable 
substitute for the scheduled examination.  See 38 C.F.R. § 
3.326(b) (2002).

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran was provided with a copy of 38 C.F.R. § 3.655 as 
part of the November 2002 SSOC and was thereby apprised of 
the consequences of his failure to report for scheduled VA 
examinations.  

The facts in this case are clear. The veteran failed to 
report for a scheduled VA examination on two occasions, even 
in light of specific instructions from the Board.  No good 
cause has been demonstrated for his failure to appear or to 
be examined.  His claim must therefore be denied.  See 38 
C.F.R. § 3.655 (2002).


ORDER

The claim of entitlement to an increased rating for a 
service-connected gastrointestinal disability is denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

